Citation Nr: 0705349	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  95-39 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for disc 
herniation of the thoracic spine, for the time period between 
September 23, 2002 and September 25, 2003.

2.  Entitlement to a rating in excess of 10 percent for disc 
herniation of the thoracic spine, for the time period 
September 26, 2003 and thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1972 to July 
1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.  

The Board remanded this case back to the RO for additional 
development in October 2003 and March 2005.  As a result of 
the Board's March 2005 decision and remand, the veteran's 
disc herniation of the thoracic spine for the time period 
before September 23, 2002, was rated under 38 C.F.R. § 4.71a, 
DC 5293 (2002), applicable to intervertebral disc syndrome 
(IVDS).  


FINDINGS OF FACT

1.  For the time period between September 23, 2002 and 
September 25, 2003, the veteran's service-connected disc 
herniation of the thoracic spine was manifested by mild 
intervertebral disc syndrome (IVDS), with minimal limitation 
of range of motion of the thoracic spine, a small herniated 
disc at T10-T11, without cord compression, and chronic back 
pain.

2.  For the time period September 26, 2003 and thereafter, 
the veteran's service-connected disc herniation of the 
thoracic spine is manifested by intervertebral disc syndrome 
of the thoracolumbar spine without associated radiculopathy; 
degenerative change as measured by x-ray evidence shows what 
might be expected for any adult male of comparable age; and 
the absence of ankylosis.  Activities of daily living and 
range of motion for repetitive movements are not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
Forward flexion of the thoracolumbar spine was to 0 to 70 
degrees with pain, and the combined range of motion of the 
thoracolumbar spine totals 168 degrees.  Muscle spasms, 
guarding and localized tenderness do not result in an 
abnormal gait.
CONCLUSIONS OF LAW

1.  For the time period between September 23, 2002 and 
September 25, 2003, the criteria for a rating in excess of 10 
percent for the veteran's service-connected disc herniation 
of the thoracic spine have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293 (2002-2003).

2.  For the time period September 26, 2003 and thereafter, 
the schedular criteria for a rating in excess of 10 percent 
for the veteran's service-connected disc herniation of the 
thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, DC 5293 (2002-2003); 38 C.F.R. § 4.71a, DC 5243 (2006) 
(effective September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

According to August 2000 VA outpatient treatment records, a 
magnetic resonance imaging (MRI) scan of the veteran's 
thoracic spine showed narrow signal intensity in the thoracic 
spine was normal.  There was a small left-sided disc 
herniation at T10-T11.  It effaced the left anterior 
subarachnoid space, but did not result in spinal cord 
compression.  There was minor degenerative change at T5-T6 on 
the right, without cord compression.  The paraspinal soft 
tissues were noted as unremarkable.  There was no evidence of 
pathologic marrow replacement in the lumbar spine.  There was 
an anterior osteophyte at L1-L2.  The L1-L2 disc was 
degenerated, without evidence of herniated nucleus pulposus 
(HNP) or spinal stenosis.  The L3-L4 disc had lost a mild 
amount of height and signal intensity, but there was no 
evidence of HNP.  The L4-L5 disc had lost a slight amount of 
signal intensity, but there was no evidence of HNP or spinal 
stenosis.  The L5-S1 disc had lost a slight amount of height 
and signal intensity, with a mild posterior bulge.  The 
radiologist's impression was of a small left-sided disc 
herniation at T10-T11, without cord compression, minor 
degenerative changes in the lumbar spine, and no evidence of 
HNP or spinal stenosis.  

At the December 2001 VA examination, the curves of the 
veteran's dorsal and lumbar spine were normal.  There was no 
evidence of scoliosis.  The paravertebral muscles were not in 
spasm.  Range of motion tests showed extension to 28 degrees 
with 30 degrees considered normal, and flexion to 72 degrees, 
with 100 degrees considered normal.  Left and right lateral 
flexion were to 26 and 37 degrees, respectively, with 35 
being normal.  Straight leg raising was possible to 75 
degrees bilaterally, with a pulling sensation in the 
hamstring muscle.  Deep tendon reflexes were "rather brisk", 
3+/4 bilaterally at the knees and ankles, and there was 
negative Babinski sign bilaterally.  Motor function in the 
lower extremities, including quads, hamstrings, anterior 
tibial, and gastrocnemius muscles, were all 5/5.  There was a 
slight hypersensitivity on the right and it was difficult to 
distinguish whether this was associated with previously noted 
decreased sensation on the left.  The impression was of 
herniated disc in the T10-11 inner space with hypertonicity 
of the lower extremities and chronic back pain.

An October 2005 VA outpatient medical record reflects the 
veteran's return to the Albany, New York VA Medical Center 
(VAMC) after a one-year absence.  Chronic back pain 
associated with sciatica was listed as one of the veteran's 
complaints.  

According to a November 2005 VA outpatient medical record, 
the veteran's back disorder did not interfere with his sleep.  
The veteran developed an uncomfortable sensation in his legs 
that increased as bedtime approached.  This was exacerbated 
by immobility and relieved with activity.  This sensation did 
not occur in the morning.  

The veteran underwent a VA examination in March 2006.  The 
examiner reviewed the claims folder.  According to the 
examination report, the veteran complained of stiffness and 
pain in the thoracolumbar spine with radiation of pain to 
both legs.  The pain was noted as mild to moderate pain to 
moderate to severe pain.  He took Ibuprofen three times a day 
without side effects or flare-ups.  Also noted was the 
absence of weight loss, fever, malaise, dizziness, visual 
disturbances, numbness of the legs and any bowel or bladder 
complaint.  There was no erectile dysfunction.  He walked 
without assistive devices and did not use any cane, crutch, 
walker or brace.  The veteran could walk 20 minutes to one-
half hour and was unsteady.  The veteran had no back surgery.  
While he could engage in most activities of daily living, he 
could not engage in recreational activities.  

On physical examination, the thoracolumbar spine was painful 
on motion.  Forward flexion of the thoracolumbar spine was 0 
to 70 degrees with pain, backward extension was 0 to 20 
degrees with pain, left lateral flexion was 0 to 20 degrees 
with pain, right lateral flexion was 0 to 18 degrees with 
pain, left lateral rotation was 0 to 20 degrees with pain, 
and right lateral rotation was 0 to 20 degrees with pain.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
movements.  It was noted the veteran had painful motion and 
spasm of the thoracolumbar spine with no weakness or 
tenderness, though localized tenderness was noted.  Muscle 
spasm was noted at the T12 and L4-L5 positions.  Gait was 
normal.  Muscle spasm and guarding with no abnormal spine 
contour, such as scoliosis, also were noted.  There was no 
ankylosis of the thoracolumbar spine.

On neurological examination, pin prick, temperature and touch 
were normal.  Knee jerks were 4+ bilaterally and ankle jerks 
were 3+ bilaterally.  Motor skills were noted as 5/5 in both 
lower extremities.  All tests were noted as negative and it 
was noted that the veteran had no incapacitating episodes in 
the past 12 months that ended in admission to the hospital or 
a bedrest prescribed by a physician.  

According to the examiner, the veteran's orthopedic and 
neurologic manifestations were low back pain, radiation to 
both legs, the range of motion of the thoracolumbar spine as 
well as prolonged sitting and standing.  It was noted the 
veteran took Motrin for partial relief and that he could 
perform activities of daily living and the range of motion on 
repetitive movement or joint function was not additionally 
limited by pain, fatigue, weakness, or lack of endurance.  
The examiner stated that the veteran could lift and carry up 
to five pounds, could sit for 10 minutes, could stand for 20 
minutes, and could walk for half an hour.  It was noted the 
veteran could not climb, kneel, bend, twist, pull or push.  
Simple lifting and driving a vehicle were permissible, but 
the veteran could not operate heavy machinery.  

X-rays showed some chronic degenerative disc space narrowing 
at L1-L2, and there was some smooth irregularity of the 
facing vertebral body margins anteriorly.  There was slight 
narrowing far posteriorly at T12-L1.  There was a small 
amount of degenerative disc space narrowing posteriorly at 
L5-S1 and there was a small amount of chronic degenerative 
change involving the L5-S1 posterior articular region on the 
left.  The impression of the radiologist was that the 
thoracic spine looked like it had been this way for a long 
time and the amount of degenerative change was about what 
might be expected for any adult male of comparable age.  

Diagnosis of the VA examiner was intervertebral disc syndrome 
of the thoracolumbar spine.

A VA neurological opinion was sought in August 2006 after an 
EMG and nerve conduction study were done and a different 
physician reviewed the claims file.  The electrodiagnostic 
studies indicated normal motor, sensory, and reflex functions 
in the lower extremities.  The reviewer concluded that the 
veteran was not suffering from an intervertebral disc 
syndrome with associated radiculopathy.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and implementing regulations apply to the case at hand 
as the Secretary of Veterans Affairs has determined that the 
VCAA applies to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of the General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

As noted in the Board's October 2003 remand, the RO's March 
2001 letter to the veteran failed to comply with the VCAA.  
The Board is now satisfied that the RO has met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in March 2004 and April 2005.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In these 
letters, the veteran also was advised to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

Here, the noted March 2004 and April 2005 "duty to assist" 
letters were issued after the Board's remands and before the 
RO readjudicated the veteran's claim in supplemental 
statements of the case (SSOC) dated in November 2004 and 
August 2006.  Moreover, as indicated above, the RO has taken 
all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  All VA notices must be read in 
the context of prior, relatively contemporaneous 
communications to the appellant.  See Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the Mayfield case, the Court 
addressed the meaning of prejudicial error in the context of 
the VCAA duty-to-notify.  Mayfield, supra.  Here, the Board 
finds no possibility of prejudicial error to the veteran.  As 
explained below, evidence in the record demonstrates the 
veteran is not entitled to an increased rating for his 
service-connected disc herniation of the thoracic spine for 
the time periods under appeal.  Therefore, any lack of notice 
by the VA to the veteran as now required by Dingess and 
Hartman constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation already has been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry also must be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and /or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that §  
4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Words such as "severe," "moderate," and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2006).  The use of similar 
terminology by medical professionals, although evidence to be 
considered, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6.

During the pendency of this appeal, VA's rating schedule for 
rating disabilities of the spine, including IVDS, was amended 
twice, first effective on September 23, 2002, and again 
effective on September 26, 2003.  See 67 Fed. Reg. 54,345-
54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454-51,458 (Aug. 27, 
2003).  

Generally, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, but the prior version may be applied, if more 
favorable, to periods preceding and following the change.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2006).


"Old" spine regulations

Under the old spine regulations (predating September 2002), a 
10 percent evaluation may be assigned for mild IVDS under DC 
5293 (2002).  A 20 percent evaluation is warranted for 
moderate IVDS with recurring attacks, and a 40 percent 
evaluation may be assigned for severe IVDS with recurring 
attacks and intermittent relief.  Id.  A 60 percent 
evaluation requires pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy (i.e., with characteristic 
pain and demonstrable muscle spasm and an absent ankle jerk 
or other neurological findings appropriate to the site of the 
diseased disc), and little intermittent relief.  Id.


2002 "Interim" Spine Regulations

As noted above, during the pendency of the veteran's claim, 
the criteria for evaluating intervertebral disc syndrome, 
first contained in DC 5293, were amended effective September 
23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  
The veteran was notified of these changes in the August 2003 
SSOC.

Under the revision of DC 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) will be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Id.  

Under DC 5293, if there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  With incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months, a 10 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, DC 5293 
(effective from Sept. 23, 2002).  

Note 1 provides that for purposes of evaluation under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are evaluated using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  Id.


Current Spine Regulations

Effective September 26, 2003, IVDS is to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine (general formula) or under the formula for rating IVDS 
based on incapacitating episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243 
(2006).  The veteran was notified of these changes in the 
August 2006 SSOC.

Under the general rating formula effective September 26, 
2003, with or without symptoms such as pain, stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, the following applies: a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted for characteristics of the 
cervical spine.  A 40 percent rating is warranted for forward 
flexion of the thoracolumbar to 30 degrees or less, or when 
there is favorable ankylosis of the entire thoracolumbar 
spine.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating, and unfavorable ankylosis 
of the entire spine warrants a 100 percent rating.  38 C.F.R. 
§ 4.71a (2006).

Note 1 to the general formula for rating diseases of the 
spine states associated objective neurologic abnormalities 
are to be rated separately under an appropriate diagnostic 
code.  Note 2 states that, for purposes of VA compensation, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral 
rotation is 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is to 240 degrees.  Note 3 states that, in exceptional 
cases, an examiner may state that, because of age, body 
habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  Note 4 
states that each range of motion should be rounded to the 
nearest five degrees.  Id.

For VA compensation purposes, Note 5 states that unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension, resulting in 
difficulty walking, restricted chewing, limited breathing, 
gastrointestinal symptoms, dyspnea or dysphagia, atlantoaxial 
or cervical subluxation or dislocation, or neurologic 
symptoms due to nerve root stretching.  Fixation of a spinal 
segment at zero degrees represents favorable ankylosis.  Id.

In this case, for both time periods on appeal, either the old 
spine regulations effective prior to September 2002 or the 
revised rating criteria may apply, whichever is most 
favorable to the veteran, although the revised rating 
criteria (the interim and current regulations) apply only 
from their effective dates.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).


From September 23, 2002 to September 25, 2003

For the time period between September 23, 2002 to September 
25, 2003, the Board is of the opinion that a rating in excess 
of 10 percent for the veteran's disc herniation of the 
thoracic spine is not warranted under either the old or 
interim regulations. 

Under the old regulations for IVDS (predating September 
2002), a 10 percent evaluation may be assigned for mild IVDS 
and a 20 percent evaluation is warranted for moderate IVDS 
with recurring attacks.  38 C.F.R. § 4.71a, DC 5293 (2002).  

The preponderance of the competent and probative medical 
evidence of record does not show that the veteran's IVDS can 
be characterized as moderate and thus lead to a higher 
rating.  The claims file lacks any direct medical evidence of 
treatment of the veteran's herniated disc for the September 
2002-September 2003 time period.  However, the August 2000 
MRI scan showed a small left-sided disc herniation at the 
T10-T11 position, without cord compression, some minor 
degenerative changes in the lumbar spine, and no evidence of 
spinal stenosis or HNP.  The December 2001 VA examination, 
the last VA exam conducted before the time period in 
question, showed that the curves of the veteran's dorsal 
spine were normal, the paravertebral muscles were not in 
spasm, and there was no evidence of scoliosis.  There was 
some slight limitation of motion of the spine with extension 
to 28 degrees (30 degrees normal) and flexion to 72 degrees 
(100 degrees normal).  Left and right lateral flexion were to 
26 and 37 degrees, respectively, with 35 degrees considered 
normal.  There is no evidence in the claims file of recurring 
attacks during this time period, which could lead to a higher 
rating under the old regulations.

Another potentially applicable diagnostic code is DC 5291, 
which pertains to limitation of the dorsal spine.  Under DC 
5291, moderate or severe limitation of motion warrants only a 
10 percent evaluation, but, under DC 5285, applicable to 
fractured vertebra, 10 percent may be added to an evaluation 
for demonstrable deformity of a vertebral body.  There are 
also higher ratings available for ankylosis of the various 
portions of the spine under diagnostic codes 5286 through 
5289, but, as the evidence reflects, there is no ankylosis of 
the veteran's spine and none of these codes can be used for 
rating.

Under the interim regulations for IVDS, which govern this 
time period, the veteran's disc herniation of the thoracic 
spine is rated either on the total duration of incapacitating 
episodes over the past 12 months or by combining, under 38 
C.F.R. § 4.25, separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, DC 5293 (2003).  As there is 
no evidence in the file of "incapacitating episodes" as 
defined in the regulations in revised DC 5293, the Board 
notes orthopedic and neurological information in the VA 
examination preceding this time period.  According to the 
December 2001 VA examiner's report, straight leg raising was 
possible to 75 degrees bilaterally, with a pulling sensation 
in the hamstring muscle.  Deep tendon reflexes were "rather 
brisk", 3+/4 bilaterally at the knees and ankles, and there 
was negative Babinski sign bilaterally.  Motor function in 
the lower extremities, including quads, hamstrings, anterior 
tibial, and gastrocnemius muscles, were all 5/5.  

As there is no evidence in the September 2002-September 2003 
time period of chronic orthopedic and neurological 
manifestations or incapacitating episodes involving 
physician-ordered bedrest, the veteran's claim cannot be 
rated in excess of 10 percent under the interim regulations.  
As noted above, the evidence of record is also insufficient 
to increase the veteran's current rating under the old spinal 
regulations.  Therefore, a rating in excess of 10 percent 
under either the old IVDS regulation or under the interim 
regulation is unavailable to the veteran.  38 C.F.R. § 4.71a, 
DC 5293 (2002 & 2003).




From September 26, 2003 and thereafter

For the time period September 26, 2003 and thereafter, the 
Board is of the opinion that a rating in excess of 10 percent 
for the veteran's disc herniation of the thoracic spine is 
not warranted under the old, interim, or current spine 
regulations.

Unlike the time period examined above, there is 
contemporaneous medical evidence in the claims file for the 
current time period beginning on September 26, 2003.  There 
is, however, no evidence of incapacitating episodes which 
means the veteran's IVDS must be rated under the general 
formula, if it is rated under current regulations.

A review of the most recent medical evidence of record does 
not warrant an increase in the veteran's 10 percent rating 
for his disc herniation of the thoracic spine.  The VA 
neurological opinion dated in August 2006 reflects that 
electrodiagnostic studies indicated the veteran had normal 
motor, sensory, and reflex functions in the lower extremities 
and there was no associated radiculopathy.  X-rays from the 
March 2006 VA examination showed only a small amount of 
chronic degenerative change-what the radiologist 
characterized as the expected for an adult male of comparable 
age to the veteran.

The Board finds that none of the most recent evidence 
warrants a finding that the veteran's IVDS should now be 
characterized as moderate under the old regulations.  The 
most recent evidence of orthopedic and neurological 
manifestations found in the March 2006 VA examination and the 
August 2006 neurological opinion indicate normal functions 
and do not support an increased rating under the interim 
regulations for the current time period beginning September 
26, 2003; and the absence of "incapacitating episodes" also 
prevents a rating under the interim regulations.  38 C.F.R. 
§ 4.71a, DC 5293 (2002-2003).

Rating the veteran's service-connected back disorder under 
current regulations does not support an increased rating 
either.

A March 2006 VA examination provides current range of motion 
figures and neurological evidence.  Forward flexion of the 
thoracolumbar spine was 0 to 70 degrees with pain, backward 
extension was 0 to 20 degrees with pain, left lateral flexion 
was 0 to 20 degrees with pain, right lateral flexion was 0 to 
18 degrees with pain, left lateral rotation was 0 to 20 
degrees with pain, and right lateral rotation was 0 to 20 
degrees with pain.  Range of motion was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive movements.  The examination report noted 
the veteran had painful motion and spasm of the thoracolumbar 
spine with no weakness or tenderness, though localized 
tenderness was noted.  Muscle spasm was noted at the T12, L4-
L5 positions.  Gait was normal.  Muscle spasm and guarding 
with no abnormal spine contour, such as scoliosis, also were 
noted.  There was no ankylosis of the thoracolumbar spine.

Under the general rating formula found in the current 
regulations, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, and a 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees.  
Since the March 2006 VA examination measured forward flexion 
of the veteran's thoracolumbar spine at 0 to 70 degrees with 
pain, an increase to a 20 percent rating is not warranted.  

Further, under the general rating formula, a 10 percent 
rating is warranted for muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, and a 20 percent rating is warranted for muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  As muscle spasms, guarding and 
localized tenderness did not result in an abnormal gait, 
according to the latest VA examination of the veteran, those 
results fit the criteria for a 10 percent, rather than a 20 
percent, rating under the general formula.  

Under the general rating formula, a 10 percent rating is 
warranted for a combined range of motion for the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, and a 20 percent rating is warranted for a 
combined range of motion for the thoracolumbar spine not 
greater than 120 degrees.  Since the veteran's combined range 
of motion of his thoracolumbar spine measured 168 degrees at 
the 2006 exam, the criteria for a higher rating is not met.

The Board finds that the preponderance of the objective 
medical evidence does not support a rating in excess of 10 
percent for the veteran's disc herniation of the thoracic 
spine for the time period from September 25, 2003 and 
thereafter.  See 38 C.F.R. § 4.71a, DC 5293 (2002-2003); 
38 C.F.R. § 4.71a, DC 5243 (2006) (effective September 26, 
2003).  

The preponderance of the objective medical evidence supports 
the current rating for the veteran's disc herniation of the 
thoracic spine for the two time periods on appeal.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.102 (2006).

The Board also has considered the veteran's statements that 
disc herniation of the thoracic spine caused him pain.  In 
DeLuca, supra, the Court held that in evaluating a service-
connected disability, the Board must consider functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  Here, the objective 
medical evidence shows some limitation of the range of motion 
of the thoracolumbar spine.  However, there is no evidence of 
any incapacitating episodes requiring bed rest.  There was no 
excessive fatigability and no incoordination.  The Board does 
not find that a higher disability evaluation is warranted for 
the veteran's disc herniation of his thoracic spine on the 
basis of any functional disability.

The Board also has considered other potentially applicable 
rating criteria in 38 C.F.R. Part 4, consistent with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It does not 
find that any other diagnostic code or other Part 4 
provisions are more loosely analogous to the disability at 
issue, or which would permit a higher schedular rating.

Finally, the Board has considered whether a higher evaluation 
of the veteran's service-connected disc herniation of the 
thoracic spine is warranted on an extra-schedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1).  However, in the absence 
of evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation), 
frequent periods of hospitalization, or evidence that the 
disability otherwise has rendered impractical the application 
of the regular schedular standards, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

For the time period between September 23, 2002 and September 
25, 2003, a rating in excess of 10 percent for the veteran's 
disc herniation of the thoracic spine is denied.

For the time period of September 26, 2003 and thereafter, a 
rating in excess of 10 percent for the veteran's disc 
herniation of the thoracic spine is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


